MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                        FILED
this Memorandum Decision shall not be                              Jul 28 2016, 8:26 am

regarded as precedent or cited before any                               CLERK
                                                                    Indiana Supreme Court
court except for the purpose of establishing                           Court of Appeals
                                                                         and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Gregory F. Zoeller
Oldenburg, Indiana                                       Attorney General of Indiana

                                                         Angela N. Sanchez
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Elgin Fidell,                                            July 28, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1511-CR-2002
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Angela Davis,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G16-1508-CM-28361



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1511-CR-2002 | July 28, 2016        Page 1 of 4
                                          Case Summary
[1]   Elgin Fidell appeals his conviction for battery of his former roommate, arguing

      that the State at most proved that the two engaged in “mutual combat.”

      Finding that the State presented sufficient evidence to support the conviction,

      we affirm.



                            Facts and Procedural History
[2]   The State charged Fidell with battery resulting in bodily injury, see Ind. Code §

      35-42-2-1, based on an August 2015 incident involving Fidell’s former

      roommate, Shyanne Tingle. At a bench trial, Tingle testified that she was

      walking down a street in Indianapolis when Fidell approached her and attacked

      her. She testified that Fidell grabbed her by the hair, choked her, and hit her in

      the face, causing pain and bruising to her eye. Two eyewitnesses (a husband

      and wife who were on their porch nearby) testified consistently with Tingle’s

      account of the attack, and the police officer who had responded to the scene

      confirmed that Tingle’s eye was red and swollen. The trial court found Fidell

      guilty and sentenced him accordingly.

[3]   Fidell now appeals.



                                 Discussion and Decision
[4]   Fidell challenges the sufficiency of the evidence supporting his conviction. In

      considering such a claim, we consider only the probative evidence and


      Court of Appeals of Indiana | Memorandum Decision 49A04-1511-CR-2002 | July 28, 2016   Page 2 of 4
      reasonable inferences supporting the conviction. Wilson v. State, 39 N.E.3d 705,

      716 (Ind. Ct. App. 2015), trans. denied. We do not reweigh the evidence or

      assess witness credibility. Id. We consider conflicting evidence most favorably

      to the conviction. Id. We will affirm the conviction unless no reasonable fact-

      finder could find the elements of the crime proven beyond a reasonable doubt.

      Id. It is not necessary that the evidence overcome every reasonable hypothesis

      of innocence. Id. The evidence is sufficient if an inference may reasonably be

      drawn from it to support the judgment. Id.


[5]   In order to convict Fidell of battery resulting in bodily injury, the State was

      required to prove beyond a reasonable doubt that Fidell knowingly or

      intentionally touched Tingle in a rude, insolent, or angry manner and that

      Tingle was injured as a result. See I.C. § 35-42-2-1. Fidell does not challenge

      the sufficiency of the State’s evidence on any particular element or elements.

      Rather, he argues generally that the State’s evidence was insufficient to prove

      beyond a reasonable doubt “what occurred during the encounter between Mr.

      Fidell and Ms. Tingle.” Appellant’s Br. p. 12. We disagree.

[6]   Tingle testified that Fidell approached her, grabbed her by the hair, choked her,

      and hit her in the face. She also testified that the hitting caused pain and

      bruising to her eye. Two people who were nearby and who witnessed the

      encounter testified consistently with Tingle’s account. Finally, the police officer

      who responded to the scene bolstered the bodily-injury evidence when he

      confirmed that Tingle’s eye was red and swollen. This testimony was more

      than sufficient to support the trial court’s guilty finding.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1511-CR-2002 | July 28, 2016   Page 3 of 4
[7]   Fidell asserts that, “at most, tempers flared and a mutual combat took place.”

      Id. at 11. However, he does not direct us to any evidence whatsoever that

      would suggest that Tingle initiated the confrontation, willingly engaged in the

      scuffle, or at any point fought back against Fidell, nor does he suggest that he

      was acting in self-defense. Moreover, even if there had been such testimony,

      Fidell’s argument would be a request that we reweigh the evidence, which we

      cannot do. See Wilson, 39 N.E.3d at 716.


[8]   Affirmed.

      Barnes, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1511-CR-2002 | July 28, 2016   Page 4 of 4